Biggs, J.
This action of replevin originated before-a justice of the peace, where the plaintiff recovered a judgment. The defendants appealed to the circuit court, and on their motion the cause was dismissed on account of the insufficiency of the statement. Before the defendants’ motion to dismiss was passed on, the plaintiff asked leave to amend the statement, which the circuit court denied upon the ground that the statement failed to state a jurisdictional fact, and was, therefore, fatally defective. The plaintiff has appealed, and the correctness of this ruling is. the only question for our consideration.
The statement failed to allege that the property was detained by the defendant at the county of Stoddard. The italicized words were omitted. It is conceded by the plaintiff that the statement is defective, and not in conformity with the requirements of sections 2882 and 2883 of the Revised Statutes of 1879. It is also conceded that the averment, that the property was ’detained by the defendant,” was jurisdictional, but *575it is argued that section 3060 of the Revised Statutes, 1879, authorized the amendment. This section reads as follows: “In all cases of appeal the bill of items of the account sued on, or filed as a counter-claim or set-off, or the statement of the plaintiff’s cause of action, or of defendant’s counter-claim or set-off, or other ground of defense, filed before the justice, may be .amended upon appeal in the appellate court to supply any deficiency or omission therein, when by such .amendment substantial justice will be promoted; but no new item or cause of action, not embraced or intend ed to be included in the original account or statement, shall be added by such amendment.” If the question presented were one of first impression we would be inclined to hold that section 3060 was intended to .reach by amendment such defects and omissions as are found in plaintiff’s statement. It would better comport with the policy of our law to rule that, in all cases originating before a justice of the peace, the circuit courts should disregard all defects and omissions in the statement of the cause of action, whether jurisdictional or not, where the averments are sufficient to clearly indicate the cause of action intended to be stated. But in actions of replevin the supreme court has held the law to be otherwise, and this, of itself, is a good and .sufficient reason for this court to rule likewise. The supreme court in the case of Gist v. Loring, 60 Mo. 487, in discussing the right of -amendment in replevin cases, said: “In ordinary cases before justices, we have uniformly upheld the power and duty of the circuit court to allow amendments where the cause of action before the justice is not substantially changed. But the statement filed with the justice in this case, under the first section of article 3, omits two of the six clauses expressly required to be verified by affidavit before an order could be issued to the constable for seizing and delivering the property. The amended petition filed in the circuit *576court is, therefore, substantially a new action, and affords no justification for the exercise of the power confided to the justice upon special grounds carefully set forth in the act.” This case was decided before the enactment of section 3060, but, under the view entertained by the supreme court of the nature of an action of replevin, this section could in no manner change the rule. The theory of the Gist case is that a justice of the peace, in an action of replevin, acquires no jurisdiction of the subject-matter of the action, unless all jurisdictional facts mentioned in section 2882 are set forth in the complaint, and verified by the plaintiff’s affidavit or that of his agent.' Therefore, the issue of process in such a case, based on a statement which does not contain the requisite jurisdictional averments, cannot be-regarded as the erroneous exercise by the justice of a rightful jurisdiction, but the entire proceedings must fall to the ground for want of jurisdiction. It follows-logically that, if the justice in the present action had no jurisdiction of the subject-matter, none could be acquired by the circuit court on appeal; hence the latter court could only dismiss the cause for want of jurisdiction. Fletcher v. Keyte, 66 Mo. 285; Babb v. Bruere, 23 Mo. App. 604. The doctrine of the case-of Gist v. Loring, supra, has been expressly affirmed by the supreme court in the cases of Madkins v. Trice, 65 Mo. 656, and Dollman v. Munson, 90 Mo. 85, and it has been recognized as controlling authority in the cases of Reigert v. Voelker, 6 Mo. App. 53; Crawshaw v. Wright, 5 Mo. App. 577; Frederick v. Tiffin, 22 Mo. App. 443; Fisher v. Davis, 27 Mo. App. 321; Crum v. Elliston, 33 Mo. App. 591. In the cases of Reigert v. Voelker, and Crawshaw v. Wright, supra, the statements, as in the case at bar, failed to allege that the property was detained by the defendant. In each case-the circuit court held the statement to be fatally defective and dismissed the action.
*577Under the foregoing authorities the circuit court could not do otherwise than dismiss plaintiff ’ s action. We will, therefore, affirm its judgment. Judge Rom-batter concurs; Judge. Thompson being of opinion that this decision is in conflict with decisions of the supreme court, subsequent to the decision in the case of Gist v. Loring, supra, the case will be certified to the supreme court for final determination. So ordered.